DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of accessing a first dataset including textual information from the dark or deep web over a predetermined time period; generating a plurality of tags from the textual information, each of the plurality of tags defining an entity identified from the textual information mapped to a time point from the predetermined time period associated with a mention of the entity; defining a portion of the plurality of tags as spiking tags, each of the spiking tags defining by an entity mentioned over the predetermined time period in a frequency that satisfies a predefined threshold as determined by applying a statistical measurement that compares mentions of the entity on a given day with mentions to the entity over a predetermined number of days preceding the given day; storing the spiking tags within a database as features along with historical cryptocurrency price movement data defining a list of dates and known cryptocurrency price reversals; and applying annotated probabilistic temporal logic rule learning to learn temporal correlations between the features and the historical cryptocurrency price movement data and output a set of rules, each of the set of rules defining a probability of a cryptocurrency price reversal based on mentions of a given entity defined by the spiking tags. In order words, the claim describe a process for identifying indicators of future trend reversals of cryptocurrency price using information gathered from deep and dark web, and predicting cryptocurrency price reversal based on certain conditions and rules. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components and probability algorithms. That is, other than reciting “the computing device,” nothing in the claim precludes the limitations from practically being performed by manually by humans using pen and paper. For example, but for the “computing device,” and “applying annotated probabilistic temporal logic rule learning” components, the claim encompasses the user manually retrieving data, analyzing the data and generating set of rules (results) based on the analysis. Also, these steps could be performed as a mental process (that is, “observation, evaluation, judgment, opinion”). Therefore, these limitations fall under fundamental business practices of the “certain methods of organizing human activity” group and/or “observation, evaluation, judgment, or opinion” of the “mental processes” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a computing device (“processor”). The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The database performs only its basic functions, which is common to all databases. Furthermore, the probabilistic model is generic data processing.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 2-5 recite assigning to each of the set of rules a significance value which corresponds to a measure of a percentage increase of the probability of each of the set of rules over a probability of a null rule having a same consequence; wherein the significance value of each of the set of rules is high in value when the probability of each of the set of rules is greater than the probability of the null rule; wherein the probability of a cryptocurrency price reversal is equal to a ratio of a number of mentions of the entity followed by known cryptocurrency price reversals within the predetermined number of days and a total number of times that the entity was mentioned; wherein the given day is determined to be preceding the cryptocurrency price reversal when 1.5 times a sum of an average value for a predetermined number of days preceding the given day of a difference between a maximum and a minimum closing price for a predetermined number of proceeding days from the given day, and a standard deviation corresponding to the difference between the maximum and the minimum closing price for the predetermined number of proceeding days from the given day is less than or equal to the difference between the maximum and the minimum closing price for the predetermined number of proceeding days from the given day.  
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.

Claim 6 recites generating the plurality of tags using by implementing named entity recognition that classifies entities of the textual information into pre-defined categories. 
This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra. Claim is patent ineligible.
 
Claim 7 recites wherein the database comprises a time series database optimized for time-stamped data or time series data and configured for computation by a processor of a percentile increase in references to particular keywords from the first dataset over a predetermined period of time.  
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the database and processor are as addressed in Steps 2A2 and B in the analysis of claim 1, supra. Claim is patent ineligible.

Claims 8 and 9 recite wherein a cryptocurrency price reversal occurs if there is a fall in price of a predetermined percent after rising a predetermined number of days; wherein a cryptocurrency price reversal is deemed to occur where a maximum difference in a set of closing prices over a predetermined number of days is greater than a threshold, and based on identification of multiple consecutive days of failing prices and of rising prices.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.

Claim 10: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) for predicting cryptocurrency price reversal. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of a database storing a first dataset defining textual information associated with cryptocurrency activities and a second dataset defining historical price reversals of cryptocurrency information; accessing the first dataset and the second dataset from the database, identify a plurality of indicators of a cryptocurrency reversal from the first dataset, and learn temporal correlations between the plurality of indicators of the first dataset and the historical price reversals of cryptocurrency information from the second dataset.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components. That is, other than reciting “the computing device,” and the “learning algorithm,” nothing in the claim precludes the limitations from practically being performed by manually by humans using pen and paper. For example, but for the “computing device,” and “probabilistic temporal logic rule learning” components, the claim encompasses the user manually retrieving data, analyzing the data and generating set of rules (results) based on the analysis. Also, these steps could be performed as a mental process (that is, “observation, evaluation, judgment, opinion”). Therefore, these limitations fall under fundamental business practices of the “certain methods of organizing human activity” group and/or “observation, evaluation, judgment, or opinion” of the “mental processes” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a computing device (“processor”). The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The database performs only its basic functions, which is common to all databases. Furthermore, the learning (probabilistic) model is generic data processing.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.



Claims 11-13 recites wherein the database comprises a time series database optimized for time-stamped data or time series data and configured for computation by the processor of a percentile increase in references to particular keywords from the first dataset over a predetermined period of time; and extracting the first dataset from the deep or dark web; accessing the first dataset from the remote computing device by way of an application programming interface provided by the remote computing device.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the database and processor are as addressed in Steps 2A2 and B in the analysis of claim 1, supra. Furthermore, the communication between two computing devices is extra solution activity (Step 2A1). Under Step 2B, because the step of communication between two computing devices is extra solution activity, was considered to be extra-solution activities in Step 2A, it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that communicating computing systems (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that this step is well-understood, routine and conventional activity is supported under Berkheimer option 2.

  
Claim 14 recites executing a crawler to obtain the first dataset from the deep or dark web. 
Executing a crawler on a web is an extra solution activity (Step 2A1). Under Step 2B, because this step was considered to be extra-solution activities in Step 2A, it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that crawling a web is anything but generic, and Official Notice is hereby taken that the concept of executing a crawler on a web is notoriously old and well known in the art.  Accordingly, a conclusion that this step is well-understood, routine and conventional activity is supported under Berkheimer option 4.

Claim 15 recites a corresponding non-transitory computer readable media claim equivalent of claim 10. This claim is similarly rejected under the same rationale as claim 10, supra. 

Claims 16-20 recite wherein the set of rules are learned based on the set of predicates that evaluate to a true value; applying machine learning or knowledge representation and reasoning to the first dataset to derive the set of predicates from the cryptocurrency activities; wherein the set of predicates are based on activities, abnormalities, or a measured increase in references to predefined keywords within the first dataset; determining a significance of a given one of the set of rules based on a percentage increase of a probability of the given one of the set of rules being found true over a probability of the given one of the set of rules being found null with a same consequence; and wherein the set of rules define a logic program that predicts, for each rule, a trend reversal associated with cryptocurrency within t days following a spike in a predetermined activity with a probability p.

These limitations are also part of the abstract idea identified in claim 15, and the additional element of the processor is as addressed in Steps 2A2 and B in the analysis of claim 15, supra. Claims are patent ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McWilliams et al. (USPAP 2019/0318424) teaches a system and methods for implementing a blockchain-based money transfer (0037-0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691